Citation Nr: 1135860	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the loss of use of both feet. 

2.  Entitlement to assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran evidently had active service in 1982, and had verified active service from April 1990 to January 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Regional Office (RO).  In an August 2004 rating decision, the RO denied basic eligibility for obtaining an automobile and adaptive equipment or adaptive equipment only.  In December 2007, the RO denied special monthly compensation based on the loss of use of both feet. 

In August 2009, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In July 2010, the Board granted the Veteran's claim for basic eligibility for assistance in acquiring specially adaptive housing and remanded the issues remaining on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC.

The appeal is REMANDED to the RO via the Appeals AMC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 Remand, the Board directed that the RO clarify if the Veteran was previously awarded automobile and adaptive equipment or adaptive equipment only (he testified that he drove an adaptive car) and to obtain all records regarding such award, but that does not seem to have been done as yet.  

The Board also directed that the RO readjudicate the Veteran's claim for special monthly compensation based on the loss of use of both feet.  The RO stated, in its November 2010 supplemental statement of the case (SSOC) that readjudication of the claim was based on review of VA outpatient treatment records dated from February 2009 to November 2010, and based on review of the electronic records.  The electronic records should be printed out and associated with the claims files.  

The Board notes that records were obtained from the Social Security Administration (SSA) pursuant to the Board's July 2010 remand.  Those records, which appear to include only clinical records dated through 2007, and prior to an April 2008 VA examination, reflect that the Veteran had difficulty pivoting. 

The Veteran last underwent VA examination in April 2008, more than three years ago.  At that time, the Veteran was unable to ambulate because of pain, and used a power wheelchair for mobility.  The RO's summary of the 2009 and 2010 electronic records of current treatment in the November 2010 SSOC suggests some conflict with the findings of the 2008 VA examination.  

In particular, the Board notes that the Veteran was found not to have loss of use of the lower extremities because he used the lower extremities to pivot for transfer.  The evidence appears to suggest, however, that each use of the lower extremities, for pivoting or for balance, is painful.  Because of the Veteran's constant pain, the records suggest some discussion as to whether the Veteran would benefit from another surgical procedure to the lumbar spine.  It is not clear whether this surgical procedure was performed and, if so, whether his pain on use of the lower extremities may have decreased.  

If, however, the Veteran continues to have pain with use of the lower extremities, an examiner should address whether use of the lower extremities to pivot is painful, and whether the use of the lower extremities to pivot benefits the Veteran's ability to transfer or whether the pivoting using the lower extremities is performed primarily because the lower extremities would be difficult to move otherwise.  

Thus, the Board is of the opinion that the Veteran should be afforded a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

Further, the Veteran is currently receiving SMC at the rate specified under 38 U.S.C.A. § 1114(s)(1).  The Veteran alleges that he qualifies for a higher rate of SMC based on loss of use of both feet.  See 38 U.S.C.A. § 1114(k)-(s) (West 2002 & Supp. 2010).  The statutory requirements for eligibility for assistance with the purchase of an automobile or adaptive equipment are not the same as the criteria for SMC in excess of the rate specified at § 1114(s)(1).  

In particular, the Board notes that 38 U.S.C.A. § 3901 defines a person eligible for automobile and adaptive equipment benefits as a person who has loss or permanent loss of use of one or both feet or loss of used of one or both hands.  (There are other criteria for eligibility under 38 U.S.C.A. § 3901, such as impairment of vision, but there is no allegation that other criteria are met in this case).  The VA examination should address whether there is loss of use of either lower extremity or either upper extremity.  

Accordingly, the case is REMANDED for the following action:

1. Clarify if the Veteran was previously awarded automobile and adaptive equipment or adaptive equipment only.  If so, incorporate all relevant VA documentation associated with such award(s) into the claims files.  If not, a memorandum to that effect should be placed in the claims files.

2. Obtain all VA medical records regarding the Veteran's treatment at the VA medical facility in Buffalo, New York, for the period from April. 2008 to the present, and from any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file. 

3. Print all records included in the Veteran's electronic file and associate them with the claims files.

4. Then, after the development directed above is completed to the extent possible, schedule the Veteran for a VA examination.  The claims folders must be made available to the examiner for review and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should address the following:

a. Describe the actual function remaining in the Veteran's feet.  

b. State whether the function remaining in the Veteran's left foot is the same as the function remaining in his right foot.  If the Veteran has more function in one lower extremity as compared to the other lower extremity, or has a different pain level on use of the lower extremity, describe the difference in functioning or pain level on use.  Identify which lower extremity has the better function and which has the poorer function.  

c. Could balance, propulsion, pivoting, or other function of the Veteran's left foot currently retained by the Veteran be accomplished equally well by an amputation stump with prosthesis?  

d. Could balance, propulsion, pivoting, or other function of the Veteran's right foot currently retained by the Veteran be accomplished equally well by an amputation stump with prosthesis?  

e. If there is pain on use of the Veteran's left foot for balance, propulsion, pivoting, or other function, describe the level of function the Veteran has in the left foot without pain.

f. If there is pain on use of the Veteran's right foot for balance, propulsion, pivoting, or other function, describe the level of function the Veteran has in the right foot without pain.

g. Does the Veteran currently experience ankylosis of one or both knees or one or both hips?  

h. Does the Veteran currently experience loss of use of either upper extremity? 

i. Is there loss of use one hand and one foot?  If so, identify the extremities. 

j. Compare the Veteran's current functioning of each lower extremity to the functioning of the lower extremities in April 2008, and discuss any changes observed on objective examination.

In answering the questions, the examiner should comment on the Veteran's lay statements as to his current functioning.  

A rationale should be provided for all opinions rendered.  

5. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


